Order, Supreme Court, New York County (Ruth Pickholz, J.), entered on or about January 19, 2011, which denied defendant’s CPL 440.46 motion for resentencing, unanimously affirmed.
The court providently exercised its discretion in determining that substantial justice dictated denial of resentencing, given defendant’s violent criminal history and poor prison disciplinary record (see e.g. People v Rodriguez, 86 AD3d 441 [2011], lv denied 17 NY3d 861 [2011]). Defendant’s attempt to minimize his violent conduct is unpersuasive. Defendant also argues that the underlying sentence was harsh and excessive to begin with. However, this Court rejected that argument on defendant’s appeal from his conviction (46 AD3d 476, 477 [2007], lv denied 10 NY3d 807 [2008]). Concur — Gonzalez, P.J., Saxe, Sweeny, Acosta and Renwick, JJ.